Ninth Court of Appeals
BE IT REMEMBERED:

              THAT at the term of the Honorable Ninth Court of Appeals of the State of Texas,
begun and holden at Beaumont on the 1st day of January, A.D. 2014, present, Chief Justice
STEVE MCKEITHEN and Justices CHARLES KREGER, HOLLIS HORTON and LEANNE
JOHNSON.

               “Pursuant to and in compliance with an Order of the Supreme Court of Texas,
dated June 23, 2014, it is ordered that these causes be transferred to the Thirteenth Court of
Appeals, at Corpus Christi, Texas, and that the Clerk of this Court certify all orders made in this
Court, and transmit all records and papers in said cause to the Clerk of the Thirteenth Court of
Appeals.

       09-14-257-CR           Marvin Noel Caballero-Lopez v. State of Texas
       09-14-258-CR           Marvin Noel Caballero-Lopez v. State of Texas
       09-14-259-CR           Curtis Allen Garrison v. State of Texas
       09-14-261-CV           McGraw Minerals, Ltd. v. County of Jasper, Texas
       09-14-263-CR           Richard Jamal Netherly v. State of Texas
       09-14-264-CR           John Douglas Edwards v. State of Texas
       09-14-265-CV           Annie Dorsey, et al v. Christus Hospital – St Mary, et al
       09-14-267-CV           United Scaffolding, Inc. v. James Levine
       09-14-268-CR           Arolodo David Aguilar v. State of Texas
       09-14-269-CR           Vorice Charles Citizen v. State of Texas
       09-14-271-CR           Lawrence James Jr. v. State of Texas
       09-14-272-CV           Enbridge Pipelines v. Saratoga Timber Co. et al
       09-14-273-CR           Valerie Celeste Moore v. State of Texas
       09-14-275-CV           301 White Oak Ranch, et al v. Oaks of Trinity Homeowners Assn.

               I, Carol Anne Harley, Clerk of the Court of Appeals for the Ninth District of
Texas, at the City of Beaumont, herein certify that the foregoing is a true copy of this Court’s
order entered from this Court to the Court of Appeals for the Thirteenth District of Texas at
Corpus Christi as appears of record in Minute Book Volume 18.”

              IN WITNESS WHEREOF, I hereunto set my hand and affix the seal of this Court
at Beaumont this 2nd of July 2014.


                                              __________________________
                                              Carol Anne Harley
                                              Clerk of the Court